Citation Nr: 0830820	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 18, 2001 
for the award of service connection for post-traumatic stress 
disorder (PTSD) to include as due to clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A formal claim for service connection for PTSD was 
received on June 18, 2001; there was no prior formal or 
informal claim for PTSD.

2.  In a February 2004 rating decision, service connection 
was granted for PTSD effective June 18, 2001; this decision 
was based on the record and the law which existed at the time 
and did not involve undebatable error which, had it not been 
made, would have manifestly changed the outcome of the 
decision.  

3.  The veteran did not timely appeal the February 2004 
rating decision as to the June 18, 2001, effective date 
assigned for the grant of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the February 
2004 rating decision which granted service connection for 
PTSD and assigned an effective date of June 18, 2001 on the 
basis of CUE have not been met.  38 C.F.R. § 3.105 (2007).

2.  The June 2004 rating decision which granted service 
connection for PTSD and assigned an effective date of June 
18, 2001 for service connection is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2007).

3.  The legal criteria for an effective date earlier than 
June 18, 2001, for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in August 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in October 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

In a February 2004 rating decision, service connection for 
PTSD was granted effective June 18, 2001.  The veteran did 
not appeal that decision.  The February 2004 rating decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
Board notes that while a September 2004 rating decision 
assigned a 100 percent disability rating for PTSD effective 
from June 18, 2001, in response to the veteran's April 2004 
claim for individual unemployability, at no time prior or, in 
fact, within the one year period from the February 2004 
rating decision that initially assigned the effective date, 
did the veteran express disagreement with that assigned 
effective date.  The veteran first expressed disagreement 
with the assigned effective date in May 2005 correspondence.  

The veteran currently raises a claim for an earlier effective 
date of service connection for PTSD.  In Rudd v. Nicholson, 
20 Vet. App. 296 (2006), the Court stated that a claimant can 
attempt to overcome the finality of a decision which assigns 
an effective date in one of two ways, by a request for 
revision of those regional office decisions based on CUE, or 
by a claim to reopen based upon new and material evidence.  
See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

The veteran has not presented a new and material evidence 
claim.  

Otherwise, because the proper effective date for an award 
based on a claim to reopen can be no earlier than the date on 
which that claim was received, 38 U.S.C. § 5110(a), only a 
request for revision premised on CUE could result in the 
assignment of an earlier effective date.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date."); Flash 
v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

Thus, the veteran is claiming that there was CUE.  




CUE

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issue.

The veteran claims that there was CUE in the assignment of 
the June 18, 2001 effective date.  The assignment of 
effective dates of awards is generally governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The record to be 
reviewed for CUE must be based on the record and the law that 
existed at the time of the February 2004 rating decision.  38 
C.F.R. § 3.105.  The law and regulation are the same today as 
in 2004 when the February 2004 rating decision was made.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

According to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus, any prior VA medical are not interpreted as an informal 
claim.  

In this case, the veteran's original claim of service 
connection was received on June 18, 2001.  There is no prior 
informal or formal claim of compensation.  The first 
diagnosis of PTSD was made on June 8, 2001.  Prior to that 
time, there are records of psychiatric treatment, dated back 
to the early 1970's.  In October 1999, a VA examiner sought 
to rule in or rule out PTSD, but an actual definitive 
diagnosis was not made until June 8, 2001.  When the veteran 
was examined in November 2003, the examiner noted that the 
veteran had been treated post-service since the early 1970's.  
It was indicated that it appeared likely that his first 
depressive episode occurred in 1973 and was likely related to 
his PTSD.  

Other than the veteran's treatment dated before June 18, 
2001, there is nothing to reflect a claim or an informal 
claim prior to June 18, 2001.  The treatment record cannot 
serve as a formal or informal claim.  

Applying the statute and the regulations cited above, there 
is no basis for an earlier effective date.  The statute is 
clear.  It states that the effective date of an award based 
on an original claim for service connection "shall not be" 
prior to the date of receipt of claim.  The regulation is 
clear.  It states that if the claim is not received within 
one year following separation from service, then the 
effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The RO assigned the effective date as the 
date of claim.  

However, the veteran claims that there was CUE because the RO 
did not properly follow the directives of VAOPGCPREC 26-97 
and 38 C.F.R. § 3.114(a) and that had they been applied, an 
earlier effective date for service connection for PTSD would 
have been assigned.  He asserts that application of this 
regulation and General Counsel precedent results in a 
different outcome than above.  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

As noted, the veteran asserts that the RO did not properly 
follow the directives of VAOPGCPREC 26-97 and that had they 
been applied, an earlier effective date for service 
connection for PTSD would have been applied.  

VAOPGCPREC 26-97 held that "an effective date prior to the 
date of claim cannot be assigned under section 3.114 unless 
the claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  A "liberalizing law" is one that creates a 
new basis for entitlement to benefits, and the VA General 
Counsel has held that the addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders was a 
"liberalizing VA issue" in accordance with 38 C.F.R. § 
3.114(a).  See VAOPGCPREC 26-97.

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  38 
C.F.R. § 3.114(a).  The intent of these provisions is to 
compensate claimants who might have been unaware or less 
diligent in filing a claim for benefits to which they were 
otherwise entitled by enactment of the liberalizing 
legislation.  McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 
1997).

The Board notes that in addition to the April 1980 change, 
there was also a the revision of 38 C.F.R. § 3.304, effective 
in 1993.  See 58 FR 29109-01 (May 19, 1993).  As a result of 
Wood v. Derwinski, 1 Vet. App. 190 (1991), VA revised 38 
C.F.R. § 3.304 to include paragraph (f), describing the 
evidentiary burden of verifying stressors occurring in the 
context of combat.  Id.  The Federal Register notice 
indicated that the revisions contained in paragraph (f) were 
taken from the VA Adjudication Procedure Manual and were 
substantive in nature.  Id.  The VA General Counsel has held 
these provisions to be "liberalizing" in nature as well.  See 
VAOPGCPREC 7-92.

There is no medical evidence of a definitive PTSD diagnosis 
until June 8, 2001.  This record was not present in April 
1980 or May 1993.  Likewise, although a VA examiner in 2003 
opined that the 1973 depressive episode was likely related to 
PTSD, this evidence was not of record in April 1980 or in 
May 1993.  Thus, the record in April 1980 and May 1993, 
respectively, did not contain a diagnosis of PTSD.  

Thus, even if VAOPGCPREC 26-97 had been specifically applied, 
an earlier effective date for service connection for PTSD 
would not have been assigned.  The veteran did not meet all 
eligibility criteria for the liberalized benefit on 
April 11, 1980, the effective date of the regulatory 
amendment adding the diagnostic code for PTSD.  There was no 
diagnosis of PTSD in April 1980.  

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law.  A claim for service connection for PTSD was 
not received within one year of the April 1980 or May 1993 
changes.  

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of the request.  38 C.F.R. § 
3.114(a)(3).  Thus, the RO could have assigned an effective 
date one year prior to the date of claim which was received 
on June 18, 2001.  

In considering if 38 C.F.R. § 3.114(a)(3) had been applied, 
the Board must determine if there would have been a 
manifestly different outcome.  At the time of the February 
2004 rating decision, the date of the earliest diagnosis, as 
indicated, of PTSD was June 8, 2001.  To the extent that June 
8, 2001 could be considered a basis for an earlier effective 
date, the June 8, 2001 date could only be assigned if the RO 
accepted the June 8, 2001 diagnosis and record dated up to 
that time as satisfying the other criteria to establish 
service connection.  A current diagnosis alone does not 
establish service connection.  

Rather, in February 2004 (the date of the rating action 
claimed to contain CUE), service connection for PTSD required 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (2003-2004).

Therefore, it must be shown that the decision to not assign 
the June 8, 2001 date was undebatable.  At the time of that 
diagnosis, the Board finds that it was not undebatable that 
the record established that there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  That assessment goes to weighing of the evidence.  
As noted, the claimant cannot simply request that VA reweigh 
or reevaluate the evidence.  See Crippen.  Thus, the Board 
cannot now reevaluate or reassess that evidence.  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The Board finds that it was not undebatable that June 8, 2001 
should have been the assigned effective date based on a 
clinical record that date which included a diagnosis of PTSD 
and the prior record dated to that time.  It is debatable 
whether the record established that the criteria of 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2003-2004) were met.  

Further, the payment of compensation benefits based either on 
June 8, 2001 as the effective date or on the assigned June 
18, 2001 date, is July 1, 2001 per 38 C.F.R. § 3.31.  There 
was no earlier diagnosis with a nexus to service to serve as 
a basis to establish earlier entitlement in that one year 
period prior to June 18, 2001.  Thus, the essential outcome 
remained the same and would not have been manifestly 
different if the RO assigned the June 8, 2001 date.  

Additionally, although the RO did not cite to 38 C.F.R. § 
3.114(a) and VAOPGCPREC 26-97, this is not in itself evidence 
that the RO did not apply it or that the outcome would have 
been different.  There was no diagnosis of PTSD prior to June 
8, 2001.  It is debatable whether the record was sufficient 
to establish service connection for PTSD on June 8, 2001, or 
that there would have been a manifestly different outcome if 
that date was assigned based on 38 C.F.R. § 3.31.  Although a 
VA examiner in November 2003 attributed PTSD to service, that 
competent evidence was obviously not present on June 8, 2001 
or prior to that time.  

Accordingly, the failure to discuss the VA regulation section 
and the General Counsel opinion does not constitute CUE as a 
discussion of such would not have manifestly changed the 
outcome at the time it was made.  In the absence of the kind 
of error of fact or law which would compel the conclusion 
that the result would have been manifestly different but for 
the error, there is no basis upon which to find CUE in the 
February 2004 decision.  

Earlier Effective Date Claim

The claimant in this case seeks an effective date prior to 
the date of the claim.  The claimant argues that there was 
CUE; however, as noted above, the Board finds that there was 
no CUE.  Thus, the only remaining possibility in this case is 
that the claim can be processed as a form of freestanding 
claim for earlier effective date even though there is a final 
decision of record.  However, such a possibility vitiates the 
rule of finality.  See Leonard and Cook, both supra; see also 
Rudd, supra.  

Accordingly, to the extent that the claimant has improperly 
raised a freestanding "claim for an earlier effective date" 
in an attempt to overcome the finality of the February 2004 
rating decision which granted service connection for PTSD, 
effective June 18, 2001, the appeal cannot prevail.  


ORDER

Revision or reversal of the February 2004 rating decision 
which granted service connection for PTSD and assigned an 
effective date of June 18, 2001 on the basis of CUE is 
denied.

Entitlement to an effective date prior to June 18, 2001 for 
the award of service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


